 1
 2
 3
 4
 5
 6                           UNITED STATES DISTRICT COURT
 7                         SOUTHERN DISTRICT OF CALIFORNIA
 8
 9   JOSE RAUL JAQUEZ,                                   Case No.: 18CV536 GPC (BGS)
10                                      Plaintiff,
                                                         REPORT AND
11   v.                                                  RECOMMENDATION TO DENY
                                                         PLAINTIFF’S MOTION FOR
12   NANCY BERRYHILL, Acting
                                                         SUMMARY JUDGMENT AND
     Commissioner of Social Security,
13                                                       GRANT THE COMMISSIONER’S
                                     Defendant.          CROSS MOTION FOR SUMMARY
14
                                                         JUDGMENT
15
16
                                                         [ECF 14, 15, 18]
17
18         Plaintiff Jose Raul Jaquez has filed a complaint seeking judicial review of
19   Defendant Commissioner of Social Security’s (“Defendant” or “Commissioner”) denial
20   of disability and supplemental security income benefits under the Social Security Act.
21   (ECF 1.) Plaintiff’s Motion for Summary Judgment seeks reversal of the ALJ’s decision
22   denying benefits and a remand for further administrative proceedings. (Pl.’s Mot. for
23   Summ. Judgment [EFC No. 14] (“Pl.’s Mot.”).) Plaintiff argues the Administrative Law
24   Judge (“ALJ”) committed reversible error by failing to resolve a conflict between a
25   vocational expert’s testimony and sources upon which ALJs may rely in determining
26   whether a claimant is capable of other available work. (Id.) The Commissioner argues in
27   her Cross Motion for Summary Judgment and Response in Opposition to Plaintiff’s
28   Motion for Summary Judgment that the ALJ’s decision was supported by substantial

                                                     1
                                                                               18CV536 GPC (BGS)
 1   evidence and should be affirmed. (Def.’s Cross Mot. for Summ. J., [ECF Nos. 15-16]
 2   (“Def.’s Cross Mot.”).) Both parties filed reply briefs. (ECF Nos. 17, 19.1)
 3            The Honorable Gonzalo P. Curiel has referred this matter to the undersigned for a
 4   report and recommendation. After careful consideration of the parties’ arguments, the
 5   administrative record and the applicable law and for the reasons discussed below, the Court
 6   RECOMMENDS Plaintiff’s Motion for Summary Judgment be DENIED and the
 7   Commissioner’s Cross Motion for Summary Judgment be GRANTED.
 8   I.       PROCEDURAL HISTORY
 9            Plaintiff’s applications for benefits with disability commencing on April 24, 2013
10   were denied initially and on reconsideration. (AR 328-41 (applications); 228-31
11   (disapproved claim); 232-34 (request for reconsideration); 235-40 (denial on
12   reconsideration).) Plaintiff requested a hearing before an ALJ. (AR 243-44.) The
13   hearing was held on April 1, 2016. (AR 122-61.) Plaintiff was represented by counsel
14   and testified, along with a vocational expert. (Id.) On May 9, 2016, the ALJ issued a
15   decision finding Plaintiff was not disabled and denied Plaintiff’s applications for benefits.
16   (AR 50-64.) Plaintiff sought Appeals Council review and submitted new information not
17   provided to or raised with the ALJ. (AR 8-49, 326-27, 404-415.) The Appeals Council
18   denied review on January 24, 2018. (AR 1-7.) This action followed.
19   II.      SUMMARY AND ANALYSIS OF THE ALJ DECISION
20            The Court briefly summarizes the ALJ’s five-step analysis. Because the issue in this
21   case arises at the fifth step of the five-step evaluation, the Court’s discussion of the earlier
22   steps that are not at issue is brief. Because Plaintiff does not raise any challenges regarding
23   the Plaintiff’s RFC or the medical evidence, (Pl.’s Mot. at 4), the Court does not discuss
24   the underlying medical evidence.        The particular challenges raised by Plaintiff are
25   discussed more below. (See Section IV.)
26
27
28   1
         Plaintiff’s Application to file a late Reply brief, (ECF 18), is GRANTED.
                                                    2
                                                                                   18CV536 GPC (BGS)
 1         The ALJ’s decision goes through each potentially dispositive step of the familiar
 2   five-step evaluation process for determining whether an individual has established his or
 3   her eligibility for disability benefits. (AR 39-50); see Keyser v. Comm’r Soc. Sec.
 4   Admin., 648 F.3d 721, 724-25 (9th Cir. 2011); see 20 C.F.R. §§ 404.1520, 416.920.
 5         At step one, the ALJ determined that Plaintiff had not engaged in substantial
 6   gainful activity since his alleged onset date of April 24, 2013. (AR 55.) At step two, the
 7   ALJ found Plaintiff had diabetic retinopathy secondary to insulin dependent diabetic
 8   mellitus which the ALJ found severe. (AR 55). At step three, the ALJ considers whether
 9   the claimant’s impairments “meet or equal” one or more of the specific impairments or
10   combination of impairments described in 20 C.F.R. Part 404, Subpart P, Appendix 1, the
11   listings. See §§ 404.1520(a)(4)(iii), 404.1520(d), 416.920(d), 404.1525, 404.1526,
12   416.925, 416.926. Here, the ALJ found Plaintiff’s impairments did not meet a listing.
13   (AR 57.)
14         If the claimant does not meet a listing, the ALJ “assess[es] and makes a finding about
15   [the claimant’s] residual functional capacity based on all the relevant medical and other
16   evidence in [the claimant’s] case record.” 20 C.F.R. §§ 404.1520(e), 416.920(e). A
17   claimant’s residual functional capacity (“RFC”) is the “maximum degree to which the
18   individual retains the capacity for sustained performance of the physical-mental
19   requirements of jobs.” 20 C.F.R. Pt. 404, Subpt. P, App. 2 § 200.00(c); see also Reddick
20   v. Chater, 157 F.3d 715, 724 (9th Cir. 1998). The RFC is used at the fourth and fifth steps
21   to determine whether the claimant can do their past work (step four) or adjust to other
22   available work (step five). Id.
23         Here, the ALJ found the following RFC for Plaintiff:
24         [C]laimant has the residual functional capacity to perform light work as
           defined in 20 C.F.R. 404.1567(b) and 416.967(b) except the claimant
25
           is limited to single eye vision; sans depth perception; sans hazards (such
26         as heights and dangerous machinery); sans concentrated exposure to
           chemicals or fumes; requires dark glasses for vision protection against
27
           bright light; is limited to occasional reaching, handling, fingering; and
28         occasional fine visual acuity.

                                                  3
                                                                                 18CV536 GPC (BGS)
 1
     (AR 58.)
 2
            At step four, the ALJ found Plaintiff could not do his past work as an inventory clerk.
 3
     (AR 61.) “At step five . . . the ALJ considers the applicant’s background and residual
 4
     functional capacity, that is, what physical tasks the applicant can still perform despite his
 5
     or her limitations, to decide if the applicant can make an adjustment to some other available
 6
     job.” Gutierrez v. Colvin, 844 F.3d 804, 806 (9th Cir. 2016). If the claimant “can make
 7
     an adjustment to other available work,” the claimant will be found not disabled. See 20
 8
     C.F.R. §§ 404.1520(a)(4)(v), 404.1520(g); see also Bustamante v. Massanari, 262 F.3d
 9
     949, 954 (9th Cir. 2001). If not, then the claimant is disabled. Bustamante, 262 F.3d at
10
     954.
11
            Here, at step five, the ALJ heard and relied on testimony from Bonnie Sinclair, a
12
     vocational expert (“VE”) that work existed in significant numbers in the national economy
13
     for a person of Plaintiff’s age, education, work experience, and subject to Plaintiff’s
14
     limitations. (AR 150-161.) More specifically, the VE testified that a person subject to the
15
     limitations described in the ALJ’s hypothetical would be capable of the counter clerk
16
     occupation, DOT 349.366-0102 — 117,400 jobs available —and usher occupation, DOT
17
     344.677-014 — 90,200. (AR 151, 157-158.) Based on the initial hypothetical presented
18
     by the ALJ, the VE initially testified Plaintiff was capable of two other positions. (AR
19
     151.) After questions from Plaintiff’s counsel and further questioning of the VE by the
20
     ALJ, the ALJ set out a hypothetical that modified the prior hypothetical. (AR 157.) The
21
     VE then concluded Plaintiff was capable of the two positions noted above. (AR 157-158.)
22
            As discussed below, Plaintiff challenges the ALJ’s reliance on the VE’s testimony
23
     that Plaintiff was capable of these positions subject to the limitations of the RFC.
24
25
26
27
     2
      The parties agree the counter clerk position relied on by the VE is DOT 249.366-010
28   rather than 349.366-010.
                                                   4
                                                                                  18CV536 GPC (BGS)
 1   III.   SCOPE OF REVIEW
 2          Section 405(g) of the Social Security Act allows unsuccessful claimants to seek
 3   judicial review of a final agency decision. 42 U.S.C. § 405(g). This Court has jurisdiction
 4   to enter a judgment affirming, modifying, or reversing the Commissioner’s decision. See
 5   id.; 20 C.F.R. § 404.900(a)(5). The matter may also be remanded to the Social Security
 6   Administration (“SSA”) for further proceedings. 42 U.S.C. § 405(g).
 7          If the Court determines that the ALJ’s findings are not supported by substantial
 8   evidence or are based on legal error, the Court may reject the findings and set aside the
 9   decision to deny benefits. Aukland v. Massanari, 257 F.3d 1033, 1035 (9th Cir. 2001).
10   “‘Substantial evidence’ means more than a mere scintilla, but less than a preponderance; it
11   is such relevant evidence as a reasonable person might accept as adequate to support a
12   conclusion.” Lingenfelter v. Astrue, 504 F.3d 1028, 1035 (9th Cir. 2007 (“quoting Robbins
13   v. Soc. Sec. Admin., 466 F.3d 880, 882 (9th Cir. 2006)). The Court “must consider the
14   entire record as a whole and may not affirm simply by isolating a specific quantum of
15   supporting evidence.” Robbins, 466 F.3d at 882. “Where evidence is susceptible of more
16   than one rational interpretation, it is the ALJ’s conclusion which must be upheld.” Gallant
17   v. Heckler, 753 F.2d 1450, 1453 (9th Cir. 1984).
18   IV.    DISCUSSION
19          Plaintiff challenged the ALJ’s reliance on the VE’s testimony that Plaintiff could
20   do two different occupations, counter clerk and usher, subject to the limitations found by
21   the ALJ. These occupations provided the basis for the ALJ’s conclusion that Plaintiff
22   could adjust to other work that exists in significant numbers in the national economy.
23          In the Commissioner’s cross motion, she concedes “the counter clerk position is
24   outside of Plaintiff’s functional limitations.” (Cross-Motion at 4.3) However, the
25
26
27   3
      See also Def.’s Cross Motion at 7 (“the ALJ’s RFC was inconsistent with the counter
     clerk job definition, and the ALJ erred in relying on this position as work that Plaintiff
28   could perform.”)
                                                   5
                                                                                 18CV536 GPC (BGS)
 1   Commissioner argues that error was harmless because the ALJ correctly found Plaintiff
 2   could perform the usher position based on the RFC and hypothetical presented to the VE
 3   and that occupation alone exists in significant enough numbers. (Id. at 7.) Accordingly,
 4   the Court’s analysis addresses whether the ALJ erred or his decision was not supported
 5   by substantial evidence with regard to the usher position.4
 6         A.     Plaintiff’s Challenges Regarding the Usher Position
 7         Plaintiff argues the ALJ erred in failing to resolve conflicts between the VE’s
 8   testimony and the Dictionary of Occupational Titles (“DOT” or “Dictionary”),5
 9   Occupational Outlook Handbook (“OOH”), County Business Patterns (“CBP”), and the
10   Occupational Information Network (“O*NET”).6 The Commissioner argues there was no
11   conflict between the VE’s testimony and the DOT and that any conflicts based on any
12   other sources were waived because they were not raised in any respect before the ALJ.
13   Additionally, the Commissioner argues that even if not waived, the ALJ did not err in not
14   addressing these sources because he is not required to and the ALJ’s decision was
15   supported by substantial evidence.
16
17
18
19
20   4
       Given the Court’s conclusion that the ALJ’s decision with regard to the usher position
21   was without error and supported by substantial evidence, the ALJ’s error as to the counter
     clerk occupation is harmless. See Molina v. Astrue, 674 F.3d 1104, 1115 (9th Cir. 2012)
22   (holding “that an ALJ’s error is harmless where it is ‘inconsequential to the ultimate
23   nondisability determination’” (quoting Carmickle v. Comm’r, Soc. Sec. Admin., 533 F.3d
     1155, 1162 (9th Cir. 2008))). The VE testified there were 90, 200 usher positions
24   available. (AR 158.) The Ninth Circuit has found 25,000 nationally is sufficient.
25   Gutierrez v. Commissioner of Soc. Sec., 740 F.3d 519, 529 (9th Cir. 2014) (finding
     25,000 national jobs sufficient).
26   5
       The DOT is “a resource compiled by the Department of Labor that details the specific
27   requirements for different occupations.” Gutierrez, 844 F.3d at 807.
     6
       As explained below, Plaintiff’s challenges as to the usher position assert conflicts with
28   O*NET, however, the Court has considered the issue as to all of these sources.
                                                  6
                                                                               18CV536 GPC (BGS)
 1              1. Conflicts Between VE Testimony and DOT
 2         Plaintiff argues the ALJ failed to recognize and resolve a conflict between the
 3   VE’s testimony and the DOT regarding the usher position. At step five, an ALJ may rely
 4   on a VE “to provide testimony about jobs the applicant can perform despite his or her
 5   limitations.” Gutierrez, 844 F.3d at 806-07. If the VE’s opinion conflicts with “the
 6   requirements listed in the DOT, then the ALJ must ask the expert to reconcile the
 7   conflict” before relying on that testimony. Gutierrez, 844 F.3d at 807 (emphasis added);
 8   see also Lamear v. Berryhill, 865 F.3d 1201, 1205 (9th Cir. 2017). The DOT is different
 9   from other sources in this respect because Social Security Ruling 00-4p requires ALJ’s to
10   consider it. Shaibi v. Berryhill, 883 F.3d 1102, 1109 n.6 (9th Cir. 2017). “The
11   requirement for an ALJ to ask follow up questions is fact-dependent.” Gutierrez, 844
12   F.3d at 808. And, “[t]he conflict must be ‘obvious or apparent’ to trigger the ALJ’s
13   obligation to inquire further.” Lamear, 865 F.3d at 1205 (quoting Gutierrez, 844 F.3d at
14   808). “This means that the testimony must be at odds with the Dictionary’s listing of job
15   requirements that are essential, integral, or expected.” Gutierrez, 844 F.3d at 808.
16   “[T]asks that aren’t essential, integral, or expected parts of a job are less likely to qualify
17   as apparent conflicts that the ALJ must ask about.” Id.
18                       a)     No Conflict Based on Lighting
19         Plaintiff asserts that based on common sense Plaintiff would be required to
20   complete the responsibilities of an usher while moving between lighted areas and low-
21   light areas. (Pl.’s Mot. 10.) Plaintiff argues that this unstated requirement created a
22   conflict between with the VE’s testimony that Plaintiff could do this occupation and the
23   DOT because the VE did not explain how Plaintiff could move between low-light and
24   lighted areas in dark glasses. (Id. at 10-11.) The Commissioner argues there is no
25   conflict because the DOT lacks any requirement to move from bright light to dark and
26   Plaintiff only needed dark glasses for bright light. (Def.’s Mot. at 5-6; Def.’s Reply at 4.)
27         The narrative for the usher position in the DOT describes it as assisting customers
28   at entertainment events in finding seats, searching for lost items, and locating facilities

                                                    7
                                                                                    18CV536 GPC (BGS)
 1   like restrooms. DOT 344.677-014. Neither the DOT nor the associated Selected
 2   Characteristics of Occupations Defined in the Revised Dictionary of Occupational Titles
 3   (“SCO”), includes any requirements dictating tolerance for or exposure to any particular
 4   lighting conditions. In this respect, there was no conflict between the VE’s testimony
 5   (that did not account for this requirement) and the DOT (that lacked this requirement) for
 6   the ALJ to resolve. The ALJ did not err in failing to resolve a non-existent conflict.
 7   And, the VE’s testimony was certainly not “at odds with the Dictionary’s listing of job
 8   requirements that are essential, integral, or expected.” Gutierrez, 844 F.3d at 808.
 9         Plaintiff’s argument that the ALJ was required to recognize this absent requirement
10   based on common sense and then resolve a conflict between the requirement and the
11   VE’s testimony is not supported by the cases Plaintiff relies on, Gutierrez v. Colvin and
12   Lamear v. Berryhill. As explained more below, in both of these cases, the DOT
13   occupations the ALJ found the claimants could do included requirements that the
14   claimants potentially could not do based on their limitations. Gutierrez, 844 F.3d at 807-
15   09; Lamear, 865 F.3d at 1203-04. Neither created a new requirement not included in the
16   DOT and then found the ALJ erred in not resolving a conflict between that requirement
17   and the VE’s testimony. This is significant because the ALJ’s obligation to sua sponte
18   address a conflict between VE testimony and the DOT is specific to the DOT. As
19   discussed more fully below, the ALJ is not required, without any inquiry from a
20   claimant’s counsel, to imagine every possible additional requirement that might exist for
21   an occupation and resolve conflicts between that requirement and the VE’s testimony.
22   (See supra IV.A.2.b)(1).); see also Shaibi, 883 F.3d at 1109-10.
23         In Gutierrez, the DOT occupation the ALJ found the claimant could do based on
24   VE testimony, cashier, included a requirement for frequent reaching,7 but the claimant
25
26
     7
27     Appendix C to the SCO provides a lengthy list of specific physical demands, including
     reaching. It also provides four categories to describe the absence or presence and
28   frequency of each physical demand with a definition. SCO, Appendix C. “Not Present”
                                                  8
                                                                                18CV536 GPC (BGS)
 1   could not reach overhead with her right arm. 844 F.3d at 807. In concluding there was
 2   no obvious or apparent conflict for the ALJ to resolve, the court relied in part on how
 3   uncommon it is for cashiers to reach overhead. Id. at 808-09. In short, the court found
 4   this was not an apparent and obvious conflict because overhead reaching was not
 5   common for cashiers. Id. at 808. The court was assessing whether a subset of reaching
 6   (overhead with both arms) was likely or foreseeable enough for the cashier occupation to
 7   require the ALJ to inquire further. Id. The court concluded it was not and found the ALJ
 8   correctly relied on the VE’s testimony.
 9         In Lamear, the three DOT occupations the ALJ found the claimant could do
10   required frequent handling, fingering and reaching, but as to his left arm, the claimant
11   could only occasionally handle, finger, and reach.8 Lamear, 865 F.3d at 1203. The issue
12   was whether the DOT’s handling, fingering, and reaching requirements applied to both
13   hands or arms. Id. at 1204. The court acknowledged it is a fact-dependent inquiry and
14   considered the descriptions of all three occupations and the DOT’s listed requirements for
15   frequent (up to 2/3 of the day) handling, fingering, and reaching as well as the claimant’s
16   limitation to only occasional handling, fingering in one hand. Id. at 1205-06. The court
17   was determining whether it was likely and foreseeable the claimant would have to
18   perform a requirement listed in the DOT for all three occupations. Id. at 1205. In
19   reversing and remanding the case, the court concluded it was and that the record lacked
20   an explanation for the discrepancy between the DOT listed requirements and the
21   claimant’s limitations. Id. at 1205-06.
22
23
24
25   is “[a]ctivity or condition does not exist.” Id. “Occasionally” is “[a]ctivity or condition
     exists up to 1/3 of the time.” Id. “Frequently” is “[a]ctivity or condition exists from 1/3
26   to 2/3 of the time.” Id. “Constantly” is “[a]ctivity or condition exists 2/3 or more of the
27   time.” Id.
     8
       Fingering and handling, like reaching (see infra note 7) are also included as physical
28   demands in Appendix C to the SCO for DOT occupations.
                                                  9
                                                                                 18CV536 GPC (BGS)
 1         In contrast, here, Plaintiff is asking the court to find the ALJ erred in failing to
 2   recognize and resolve a conflict with a completely absent requirement not included in the
 3   DOT. The Court is not persuaded that Gutierrez and Lamear should be interpreted to
 4   support the creation of absent requirements for an occupation when both cases were
 5   addressing possible conflicts with requirements listed in the DOT. Absent authority to
 6   the contrary, the Court is not willing to find the ALJ erred in failing to resolve a conflict
 7   between the VE’s testimony and a requirement—moving from lighted to low-light
 8   areas—not listed in the DOT or SCO.
 9         Even if the Court accepted Plaintiff’s argument that the ALJ should have
10   recognized this unlisted requirement for the usher position—moving from lighted to low-
11   light areas —it would still not create a conflict with the VE’s testimony. Plaintiff’s RFC
12   does not preclude Plaintiff from moving from lighted areas to low-light areas. Rather, as
13   set forth above, it only requires dark glasses for protection against bright light. (AR 58.)
14   Consistent with this, the hypothetical presented to the VE only indicated a need for dark
15   glasses for bright light. (AR 151.) There would be no conflict even if Plaintiff had to
16   work in lighted and low-light areas because protection was only needed for bright lights.
17         Plaintiff attempts to overcome this lack of conflict by asking the Court to further
18   assume based on common experience that the lighted areas an usher must work in are
19   “well-lit” and that “well-lit” is equivalent to “bright light.” (Pl.’s Reply at 3.) Not only is
20   the Court unwilling to make these assumptions based on speculation,9 but even with these
21
22
23   9
       The Court notes that it is also not at all “common experience, common knowledge, or
     common sense” that most areas of entertainment venues are “well-lit,” certainly not what
24   could be described as bright light. (Pl.’s Reply at 3 (citing Gutierrez, 844 F.3d at 808).)
25   For example, although the hallways of movie theaters are brighter than the theaters
     themselves, they are often dimly lit. The Court is not suggesting this is always the case,
26   but the variation in views based on individual experience illustrates the danger in
27   speculating as a general matter to create new occupation requirements and then finding
     fault with an ALJ for not addressing that new requirement, all without ever having raised
28   the issue with the ALJ.
                                                   10
                                                                                   18CV536 GPC (BGS)
 1   leaps there is still no obvious and apparent conflict because there is no reason Plaintiff
 2   could not use dark glasses when working in bright light, assuming there is any at all, and
 3   remove them when not necessary. Plaintiff’s argument that the conflict existed because
 4   the VE failed to explain how Plaintiff could help patrons find seats in a low-light area
 5   wearing dark glasses is also without merit for the same reason. Plaintiff’s RFC requires
 6   dark glasses for protection against bright light. He would have no reason to be in dark
 7   glasses in low light.
 8         In conclusion, the ALJ did not err by failing to resolve a conflict between the VE’s
 9   testimony and a requirement not set forth in the DOT or the SCO to move between
10   lighted and low-light areas. The cases relied on by Plaintiff do not support the creation of
11   the requirement and even if the Court were to do so, there was still no conflict because
12   Plaintiff only needs dark glasses for exposure to bright light.
13              2. Challenges Based on OOH, CBP or O*NET
14         Plaintiff argues that the ALJ erred in relying on VE testimony without addressing
15   possible conflicts between that testimony and information in the OOH, CBP, and O*NET
16   (collectively “non-DOT sources”).10 (Pl.’s Mot. at 15 (citing AR 407 (Plaintiff’s
17   submission to Appeal’s Council relying on O*NET information).) Specifically, Plaintiff
18   argues, relying on O*NET, that ushers require greater finger dexterity and near vision
19   acuity than Plaintiff’s limitations allowed. (Pl.’s Mot. at 8-9, 14-15; Pl.’s Reply at 4.)
20   Plaintiff also argues, relying on O*NET, that a typical usher does not work enough hours
21   for that work to constitute substantial gainful activity. (Pl.’s Mot. at 15-16, Pl.’s Reply at
22   3-4.) The Commissioner argues Plaintiff waived any challenge to a conflict between
23   information in the OOH, CBP, or O*NET and the VE’s testimony by not raising the issue
24
25
26   10
       Although Plaintiff’s challenges as to the usher position rely only on information from
27   O*NET, the Court addresses all three sources because they are generally treated the
     same. However, as noted below, O*NET is arguably on even lesser ground than the CBP
28   and OOH because it is not even listed within the regulations as a source.
                                                   11
                                                                                   18CV536 GPC (BGS)
 1   in any respect before the ALJ, and that the VE’s testimony and the DOT support the ALJ
 2   decision. (Def.’s Cross Mot. at 3-5.) Additionally, the Commissioner argues there is
 3   absolutely no support for Plaintiff’s novel argument that the ALJ was required to address
 4   whether the usher occupation could be performed for enough hours per week to constitute
 5   substantial gainful activity.
 6         The SSA may rely on numerous sources for jobs information. 20 C.F.R. §
 7   404.1566(d). The OOH and the CBP are both sources listed as examples of sources the
 8   SSA will take notice of for job information along with the DOT, discussed above. 20
 9   C.F.R. § 404.1566(d); see also Shaibi, 883 F.3d at 1108. And, although not listed as a
10   resource for jobs information in § 404.1566(d), the Court is willing to assume that a
11   vocational expert or an ALJ could consider jobs information on O*NET.11 See Bayliss v.
12   Barnhart, 427 F.3d 1211, 1218 (9th Cir. 2005) (explaining and ALJ may take notice of
13   any reliable job information). However, as discussed more fully below, the OOH, CBP,
14   and O*NET are not treated the same as the DOT for purposes of waiver of challenges
15   based on these non-DOT sources or conflicts between them and a VE’s testimony.
16                       a)     Waiver
17         “[A]t least when represented by counsel, [claimants] must raise all issues and
18   evidence at their administrative hearings in order to preserve them on appeal.” Meanel v.
19
20
     11
21     The Court acknowledges that there are differing opinions regarding reliance on O*NET
     for purposes of disability adjudication. Beamesderfer v. Berryhill, Case No. ED CV 17-
22   0868 SS, 2018 WL 2315956, *7 (C.D. Cal. May 18, 2018) (explaining that the
23   Occupational Information Development Advisory Panel (“OIDAP”) review,
     commissioned by the SSA, found O*NET was not suitable for disability adjudication);
24   Rodriguez v. Astrue, No. CV-10-0636-TUC-DTF, 2012 WL 552713, *3 and n.3 (D. Ariz.
25   Feb. 21, 2012) (rejecting assertion that O*NET is now used by the SSA and citing
     OIDAP review that determined it was not suitable for disability adjudication); but see
26   Madueno v. Colvin, No. 2:15-cv-0022 AC, 2016 WL 1213152, *4 n. 6 (E.D. Cal. March
27   29, 2016) (noting the Department of Labor now relies on O*NET rather than the DOT,
     collecting cases noting the obsolescence of the DOT, but acknowledging the DOT is still
28   the SSA’s primary source for jobs information for disability review) (emphasis added).
                                                 12
                                                                                18CV536 GPC (BGS)
 1   Apfel, 172 F.3d 1111, 1115 (9th Cir. 1999). This applies to issues based on sources like
 2   the OOH, CBP, and O*NET.12 See Shaibi, 883 F.3d at 1109 (challenges based on CBP
 3   or OOH as to job numbers are forfeited if not raised in administrative proceedings);
 4   Frugoli v. Berryhill, 733 Fed. Appx. 907, 907-08 (9th Cir. Aug. 10, 2018) (finding a
 5   plaintiff forfeited his argument that a VE’s testimony conflicted with the OOH when he,
 6   “represented by counsel before the ALJ, . . . did not raise this argument”); see McCloud
 7   v. Berryhill, Case No. ED CV 16-2400-SP, 2018 WL 987222, at *5 (C.D. Cal. Feb. 20,
 8   2018) (finding waiver in failing to raise challenge based on OOH before ALJ).
 9         The Ninth Circuit has applied Shaibi and found that if a claimant, represented by
10   counsel, fails to raise challenges based on these non-DOT sources before the ALJ or the
11   Appeals Council, the challenges are waived. See Simpson v. Berryhill, 717 Fed. Appx
12   670, 674 (9th Cir. Nov. 24, 2017) (finding waiver of argument ALJ erred in failing to
13   take “notice of job numbers and vocational evidence in sources other than DOT” because
14   the issue was not presented to the ALJ or Appeals Council); Frugoli, 733 Fed. Appx. at
15   907-08 (“By failing to even obliquely suggest that the VE’s occupational-requirements
16   opinion might be unreliable at any point during administrative proceedings Frugoli
17   forfeited his argument.”). District courts have reached the same conclusion. See e.g.
18   Williams v. Berryhill, Case No. ED CV 16-1989-PJW, 2017 WL 8283320, at *2 (C.D.
19   Cal. Dec. 4, 2017) (collecting cases); Troy H. v. Berryhill, No. ED CV 18-00322-DFM,
20   2019 WL 2413020, at *2 (C.D. Cal. June 7, 2019) (finding plaintiff waived argument his
21   limitations conflicted with O*NET by failing to raise it before the agency); Intorre v.
22   Berryhill, Case No. ED CV 17-260-KS, 2018 WL 1224422, at *8 (CD. Cal. Mar. 8,
23   2018) (“To the extent Plaintiff’s argument is premised on the ALJ’s failure to consider
24
25
     12
       Although the Shaibi court was not addressing O*NET specifically, the Court can
26   deduce it would not be treated more favorably that OOH or CBP given O*NET is not
27   even listed as a resource in the regulations with OOH and CBP and the court flatly
     rejected putting these sources, listed in the regulation, on par with the DOT. Shaibi, 883
28   F.3d at 1110; see also infra note 11.
                                                  13
                                                                                18CV536 GPC (BGS)
 1   the [OOH], or any other vocational materials apart from the DOT, that argument is
 2   forfeited”).
 3         The issue presented here has been addressed less.13 Plaintiff, represented by
 4   counsel, raised none of the issues he attempts to raise here before the ALJ. However, he
 5   did submit information based on O*NET to the Appeals Council.14 (AR 406-407.)
 6   Plaintiff argues that because evidence submitted to the Appeals Council is considered
 7   part of the record for purposes of determining if the ALJ decision is supported by
 8   substantial evidence, any issue raised before the Appeals Council, even if not raised in
 9   any respect to the ALJ, is preserved. (Pl.’s Mot. at 14 (citing Brewes v. Comm’r of Soc.
10   Sec. Admin., 682 F.3d 1157, 1163-64 (9th Cir. 2012)); Pl.’s Reply at 3 (citing Brewes,
11   682 F.3d at 1163-64 and Taylor v. Comm’r of Soc. Sec. Admin., 659 F.3d 1228, 1235 (9th
12   Cir. 2011)).) The Commissioner counters that, based on Shaibi, a decision specifically
13   addressing waiver of challenges based on these non-DOT sources, Plaintiff had to raise
14   his challenge before the ALJ at least generally to preserve them. (Def.’s Cross Mot. at 3-
15   4 (citing Shaibi, 883 F.3d at 1108); Def.’s Reply at 1-2 (citing Shaibi, 883 F.3d at 1108).)
16   The Commissioner argues this would have given the VE an opportunity to look for and
17   address potential conflicts with the non-DOT sources. (Def.’s Reply at 2.)
18         The district court decisions addressing this issue have reached different
19   conclusions. In McCloud v. Berryhill, the court, relying on Shaibi and Meanel,
20   concluded that a challenge based on the OOH was waived even though it was raised
21   before the Appeals Council. 2018 WL 987222, at *4. The court relied on Meanel’s
22   requirement to “raise all issues and evidence at their administrative hearings in order to
23
24
     13
25      The court notes that some of the district court cases cited above or cited in the cases
     above, may involve instances where the claimant did raise the issue to the Appeals
26   Council. However, that is not clear enough from the decisions for the Court to rely on
27   them for that point.
     14
        Plaintiff submitted information from the other sources regarding the counter clerk
28   position.
                                                  14
                                                                                  18CV536 GPC (BGS)
 1   preserve them on appeal” and Shaibi’s directive that all claimant’s counsel had to do was
 2   raise the issue “in a general sense before the ALJ.” Id. (quoting Meanel, 172 F.3d at
 3   1111 and Shaibi, 883 F.3d at 1110). Similarly, in Becerra v. Commissioner of Social
 4   Security, the court found challenges based on O*NET were waived. No. 2:15-cv-0643-
 5   KJN, 2016 WL 7491627, *3 (E.D. Cal. Dec. 30, 2016).15 In reaching this conclusion, the
 6   court found the ALJ was in the best position to “resolve factual and evidentiary
 7   inconsistencies, including conflicts concerning vocational information and testimony.”
 8   Id. at *3. The court went on explain that later second guessing a VE’s testimony “would
 9   inject a significant amount of inefficiency into an already-delayed claim resolution
10   process.” Id.
11         However, in Harris v. Berryhill, the court found a challenge raised only with the
12   Appeals Council was not waived. Case No. 5:17-cv-2204-SHK, 2018 WL 3493778, at
13   *5 (C.D. Cal. July 20, 2018) (citing on Albritten v. Berryhill, Case No. CV 17-0925-JPR,
14   2018 WL 3032860, at *3 (C.D. Cal. June 14, 2018)) and Ross v. Comm’n of Soc. Sec.
15   Admin., No. 6:16-cv-00903-AA, 2018 WL 263639, at *2 (D. Or. Jan. 2, 2018)). Harris
16   did not expand on this conclusion, however, the cases upon which Harris relies seem to
17   interpret Lamear to indicate that raising issues before the Appeals Council may preserve
18   them.16 However, Lamear involved a challenge based on the DOT, not the non-DOT
19   sources at issue here and specifically addressed in the court’s later Shaibi decision.
20
21
22   15
        Beccera is arguably distinguishable because, as the court explained, it found the
23   claimant’s letter to the Appeals Council deficient. Regardless, the court’s discussion of
     the importance of raising issues before the ALJ is instructive here.
24   16
        The two cases Harris relies on are both distinguishable from this one factually in that
25   Albritten involved the absence of evidence before the ALJ for purposes of a step four
     analysis, not step five, and not related to the sources at issue here. 2018 WL 3032860, at
26   *3. Ross involved a claimant not raising an issue to the Appeals Council or ALJ that the
27   claimant could not have raised until the ALJ decision was issued, claimant’s credibility.
     2018 WL 263639, at *2. Neither involved non-DOT sources like those at issue here and
28   more directly addressed by Shaibi.
                                                  15
                                                                                 18CV536 GPC (BGS)
 1   Additionally, Lamear only notes the plaintiff had raised the disputed issue as to the DOT
 2   to the Appeals Council in distinguishing Meanel and goes on to explain the decision is
 3   based on the ALJ’s obligation, discussed above, to reconcile apparent conflicts between
 4   VE testimony and the DOT. Lamear, 864 F.3d at 1206. As discussed at length above, no
 5   similar obligation exists with regard to sources other than the DOT.
 6         The Court concludes, based primarily on Shaibi and Meanel, the Ninth Circuit
 7   cases directly addressing waiver, that Plaintiff has waived his challenges based on non-
 8   DOT sources by not raising those issues before the ALJ in any respect. The court
 9   recognizes that Shaibi and Meanel are both factually distinguishable because they
10   involved challenges not raised before the ALJ or the Appeals Council. Shaibi, 883 F.3d
11   at 1108; Meanel, 172 F.3d at 1115. However, both of these cases’ discussion of the issue
12   of waiver persuades the court that Plaintiff’s challenges based on sources other than the
13   DOT are waived.
14         The Shaibi court explains how challenges should be raised before the ALJ to
15   preserve them. 883 F.3d at 1110. Although the court acknowledges a claimant may not
16   be able to question the VE with information from these other sources within minutes of
17   the VE’s testimony,17 the court explains it would be enough to raise the issue in a general
18   sense by simply inquiring as to whether the testimony is consistent “with the CBP, OOH,
19   or other sources in 20 C.F.R. § 404.1566(d).”18 Id. If this minimal step is taken, the
20   court explains, “an ALJ, on request, would permit” supplemental briefing. Id. “If the
21   ALJ declined to do so,” the claimant could then raise the issue to the Appeals Council.
22
23
24   17
        Plaintiff takes this statement out of context to argue this means claimants cannot be
25   expected to raise challenges before the ALJ, without acknowledging the statement was
     made right before explaining how challenges should be raised before the ALJ despite this.
26   18
        The Court again notes that O*NET is not even among those referenced in the
27   regulation. However, notwithstanding the discussion above, (see infra note 11), for
     purposes of the waiver analysis, the court recognizes it as source of information regarding
28   occupations.
                                                 16
                                                                                18CV536 GPC (BGS)
 1   Id. (emphasis added). There is no indication that raising these challenges for the first
 2   time with the Appeals Council would preserve them. This suggests that challenges
 3   should be raised with the ALJ, even if only minimally, to preserve them.
 4         Meanel v. Apfel’s very clear statement that when a claimant is represented by
 5   counsel “all issues and evidence” must be raised “at their administrative hearings in
 6   order to preserve them on appeal” also suggests challenges must be raised before the ALJ
 7   to preserve them on appeal. 172 F.3d at 1115 (emphasis added). Additionally, Meanel’s
 8   indication that the ALJ is “in the optimal position to resolve the conflict” between new
 9   evidence and that relied on by the VE suggests it is critical to raise issues before the ALJ.
10   Id. The Shaibi court reiterated the same point, quoting from Meanel and explaining the
11   ALJ was in the “optimal position to resolve conflict.” Shaibi, 883 F.3d at 1109.
12         The Court finds Plaintiff waived his challenges based on non-DOT sources by
13   failing to raise those challenges before the ALJ.
14                       b)    ALJ Did Not Err and Decision is Supported by Substantial
15                             Evidence
16         Even if Plaintiff did not waive his challenges based on non-DOT sources, the ALJ
17   did not err in not considering conflicts between these sources and the VE’s testimony,
18   and the ALJ’s decision was supported by substantial evidence. The VE testified that with
19   the limitations to occasional near visual acuity and occasional handling and fingering, as
20   well as other limitations, Plaintiff was capable of the usher occupation. (AR 157-159.)
21   Based on information on O*NET, Plaintiff argues the usher position requires levels of
22   near vision acuity, categorized as “important,” and finger dexterity, “somewhat
23   important,” Plaintiff lacked.
24                             (1) ALJ Did Not Err in Not Resolving Conflict with
25                                   O*NET
26         An ALJ is required to “resolve any apparent conflict between the VE’s testimony
27   and the DOT, regardless of whether the claimant raises the conflict before the agency.”
28   Shaibi, 883 F.3d at 1109 (citing SSR 00-4P, Lamear, 865 F.3d at 1206-07, and Massachi

                                                  17
                                                                                  18CV536 GPC (BGS)
 1   v. Astrue, 486 F.3d 1149, 1152-54 (9th Cir. 2007). Conflicts between VE testimony and
 2   the DOT are not waived by failing to raise them before the ALJ because the ALJ is
 3   required to address the DOT. See Lamear, 864 F.3d at 1206.
 4         The same is not true for the CBP, OOH, or O*NET.19 Shaibi, 883 F.3d. at 1109-
 5   10. As the Shaibi court explains, and ALJ can rely on a VE’s testimony without
 6   inquiring sua sponte into the foundation for that VE’s opinion. Id. at 1110 (citing
 7   Bayliss, 427 F.3d at 1218 (9th Cir. 2005) and Johnson v. Shalala, 60 F.3d 1428, 1435-36
 8   (9th Cir. 1995)). District courts applying Shaibi,20 have concluded that the ALJ has no
 9   obligation to reconcile conflicts between VE testimony and these non-DOT sources.
10   Beamesderfer v. Berryhill, 2018 WL 2315956, *7 (C.D. Cal. May 18, 2018) (“While
11   Agency guidelines require an ALJ to investigate and elicit a reasonable explanation for
12   any conflict between the DOT and VE testimony, the guidelines do not require the ALJ to
13   resolve conflicts between VE testimony and other vocational publications or
14   information”); Wagner v. Berryhill, Case No. CV 17-5698-AS, 2018 WL 3956485, *6
15   (C.D. Cal. Aug. 14, 2018) (“The ALJ had no obligation to address the VE’s testimony
16   from other sources such as O*NET or OOH”); Vizcarra v. Berryhill, Case No. ED CV
17   16-01736-DFM, 2018 WL 1684315, *2 (C.D. Cal. April 5, 2018) (“An ALJ has no duty
18   to sua sponte investigate possible conflicts between the VE’s testimony and the OOH”
19   and “given O*NET is not even listed in the Commissioner’s regulations as an alternative
20   source of job information, Plaintiff’s argument that the ALJ should have sua sponte
21   investigated possible conflicts with that publication has even less force.”); Gonzalez v.
22
23
24   19
        As the Ninth Circuit has explained, the obligation to sua sponte reconcile conflicts
25   between the VE’s testimony and the DOT arises from SSR 00-4p and does not apply to
     other resources. Shaibi, 883 F.3d at 1109 n.6.
26   20
        Even before Shaibi, many district courts rejected the argument that ALJ’s must address
27   conflicts between the testimony of the VE and sources other than the DOT. Walker v.
     Berryhill, Case No. CV 16-01040-KES, 2017 WL 1097171, at * 3 (C.D. Cal. Mar. 23,
28   2017) (collecting cases)
                                                  18
                                                                                 18CV536 GPC (BGS)
 1   Berryhill, No. CV 17-5402, 2018 WL 456130, at *3 (C.D. Cal. Jan. 17, 2018) (collecting
 2   cases) (“[A]n ALJ is under no obligation to consult the OOH or attempt to reconcile
 3   conflicts between the OOH and vocational expert testimony.”) The ALJ did not err in not
 4   considering possible conflicts between the VE’s testimony and O*NET.
 5                             (2) ALJ Decision was Supported by Substantial Evidence
 6         As noted above, relying on O*NET, Plaintiff argues the usher position requires
 7   levels of near vision acuity, categorized as “important,” and finger dexterity, categorized
 8   as “somewhat important,” 21 that Plaintiff lacked. Additionally, Plaintiff argues the ALJ
 9   erred in accepting the VE’s testimony regarding usher position without the VE specifying
10   the number of hours the Plaintiff would have to work. (Pl.’s Mot. at 15-16.) However, as
11   the Commissioner explains, the ALJ hypothetical to the VE limited Plaintiff to occasional
12   near visual acuity and occasional handling and fingering. (AR 157.) As to Plaintiff’s
13   challenge to the VE not testifying to the number of hours of work required for the usher
14   position, the Commissioner points to the lack of any authority requiring a VE address that
15   issue. (Def.’s Cross Mot. at 6; Def.’s Reply at 3-4.)
16         The VE testified that subject to the limitations noted above regarding near visual
17   acuity, fingering, and handling, as well as other limitations, that Plaintiff was capable of
18   the usher position with 90, 200 jobs available nationally. The VE’s testimony is also
19   consistent with the DOT. For the usher occupation, both the DOT and accompanying
20   SCO explicitly indicate that near acuity, is “Not Present,” meaning the “activity or
21   condition does not exist.” DOT 344.677-014; SCO 09.05.08 Ticket Taking, Ushering,
22   344.677-014; SCODICOT. As to handling and fingering the DOT and SCO indicate
23   “Occasionally,” meaning the “activity or condition exists up to 1/3 of the time.” Id.
24
25
     21
       The categories Plaintiff relies on through O*NET include Not Important, Somewhat
26   Important, Important, Very Important, and Extremely Important. O*NET defines Near
27   Vision as “The ability to see details at close range (within a few feet of the observer).
     Finger dexterity is defined as “The ability to make precisely coordinated movements of
28   the fingers of one or both hands to grasp, manipulate, or assemble very small objects.”
                                                   19
                                                                                  18CV536 GPC (BGS)
 1         The testimony did not specifically address Plaintiff’s novel argument, based on
 2   O*NET information, that the position did not constitute substantial gainful activity unless
 3   Plaintiff worked more than 30 hours a week and that Plaintiff could not work that number
 4   of hours based on O*NET’s indication that the position is typically not worked 40 hours
 5   per week. (AR 407; Pl.’s Mot. at 15-16, Pl’s Reply at 4.) However, Plaintiff has not
 6   cited any cases indicating that a VE must explain the number of hours a claimant would
 7   be required to work for a position identified in the DOT to constitute an available
 8   occupation. Notwithstanding, the Court notes that even the O*NET information Plaintiff
 9   relies on does not indicate an usher would not typically work more than 30 hours a week.
10   (AR 407.) Rather, it indicates that the position is typically worked less than 40 hours per
11   week. (Id.)
12         Even assuming there is any conflict, courts assessing possible conflicts with non-
13   DOT sources like O*NET have concluded that VE testimony constitutes substantial
14   evidence, regardless of any conflict with non-DOT sources. McCloud, 2018 WL 987222,
15   at *5 (citing Bayliss, 427 F.3d at 1218) (“VE testimony, by itself, constitutes substantial
16   evidence when in response to a complete hypothetical.”); Gonzalez, 2018 WL 456130, at
17   *3 (“[E]ven if there existed a conflict in the present case between the vocational expert’s
18   testimony and OOH, the ALJ properly could rely on the vocational expert’s testimony
19   without further inquiry or explanation.”); see also Holden v. Berryhill, 722 Fed. Appx.
20   675, 676 (concluding “that there was no error in the ALJ’s decision to rely on the
21   vocational expert’s testimony without consulting the OOH.”)
22         An ALJ may rely on VE testimony provided in response to a hypothetical to
23   conclude there are available jobs the claimant is capable of subject to their limitations.
24   Bayliss, 427 F.3d at 1217 (“The ALJ’s reliance on testimony the VE gave in response to
25   the hypothetical therefore was proper.”) “A VE’s recognized expertise provides the
26   necessary foundation for his or her testimony. Thus, no additional foundation is
27   required.” Bayliss, 427 F.3d at 1218 (emphasis added). This applies to testimony
28   regarding the number of relevant jobs in the national economy as well. Id.; Holden, 722

                                                  20
                                                                                  18CV536 GPC (BGS)
 1   Fed. Appx. at 676 (quoting Shaibi, 883 F.3d at 1109-10 and Johnson, 60 F.3d at 1435-36
 2   and concluding “an ALJ may rely on a vocational expert’s testimony concerning the
 3   number of relevant jobs in the national economy and need not inquire sua sponte into the
 4   foundation for the expert’s opinion.”). As discussed above, an ALJ can even rely on VE
 5   testimony when it conflicts with the DOT, assuming there is “persuasive evidence to
 6   support the deviation.” Tommasetti v. Astrue, 533 F.3d 1035, 1042 (9th Cir. 2008)
 7   (citing Johnson, 60 F.3d at 1435). However, as noted above, the VE’s testimony here is
 8   consistent with the DOT. This is significant because “[t]he DOT creates a rebuttable
 9   presumption as to the job classification” and “is the best source for how a job is generally
10   performed.’” Id. (citing Johnson, 60 F.3d at 1435); Carmickle, 533 F.3d at 1166; see
11   also Gallo v. Comm’r of Soc. Sec. Admin., 449 Fed. Appx 648, 649 (9th Cir. Sept. 8,
12   2011) (“VE testimony may become unreliable on account of a conflict with the DOT, but
13   not on account of its compliance with the DOT.”) (internal citations omitted). Here, both
14   the VE’s testimony and the DOT, a source that raises a rebuttable presumption as to job
15   classification, indicate Plaintiff was capable of this occupation subject to his limitations.
16         Even if the evidence were susceptible to Plaintiff’s interpretation, when there is
17   more than one rational interpretation, “it is the ALJ’s conclusion which must be upheld.”
18   Gallant, 753 F.2d at 1453. And, the VE’s testimony, free from any conflict with the
19   DOT and the presumption in favor of it, is more than sufficient “relevant evidence as a
20   reasonable person might accept as adequate to support” the conclusion that Plaintiff was
21   capable of the usher position. Lingenfelter, 504 F.3d at 1035 (“Substantial evidence
22   means more than a mere scintilla, but less than a preponderance; it is such relevant
23   evidence as a reasonable person might accept as adequate to support a conclusion.”).
24   Considering the entire record and accepting the ALJ’s rational interpretation of the
25   evidence, the Court finds the ALJ’s decision free from legal error and supported by
26   substantial evidence.
27         In summary, Plaintiff waived any challenges to the VE’s testimony based on
28   O*NET by not raising the issues in any respect at all before the ALJ. Even if the

                                                   21
                                                                                  18CV536 GPC (BGS)
 1   challenge was not waived, the ALJ did not err in relying on the DOT and VE testimony
 2   without inquiring into possible conflicts with O*NET. And, the ALJ’s decision was
 3   supported by substantial evidence — the VE’s testimony that is consistent with DOT.
 4   V.    CONCLUSION
 5         Based on the reasoning set forth above, the undersigned Magistrate Judge
 6   RECOMMENDS that Plaintiff’s motion for summary judgment (ECF No. 14) be
 7   DENIED and that Commissioner’s cross-motion for summary judgment (ECF No. 15) be
 8   GRANTED.
 9         This Report and Recommendation of the undersigned Magistrate Judge is submitted
10   to the United States District Judge assigned to this case, pursuant to 28 U.S.C. § 636(b)(1).
11         IT IS ORDERED that no later than July 17, 2019, any party to this action may file
12   written objections with the Court and serve a copy to all parties. The document should be
13   captioned “Objections to Report and Recommendation.”
14         IT IS FURTHER ORDERED that any reply to the objections shall be filed with
15   the Court and served on all parties no later than July 26, 2019.
16   Dated: July 2, 2019
17
18
19
20
21
22
23
24
25
26
27
28

                                                  22
                                                                                 18CV536 GPC (BGS)
